Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION 
Status of Claims
1.	Applicant’s amendment dated June 15th, 2022 responding to the Office Action 03/15/2022 provided in the rejection of claims 1-20.
2.	Claims 1-20 are pending in the application, of which claims 1, 12 and 18 are in independent form and which have been fully considered by the examiner.

Information Disclosure Statement
3.	The information disclosure statements filed on 08/30/2022, has been partially considered due to the reason of the reference (KITAHARA et al. “Forecasting Daily Peak Traffic Variation with Neural Network...”) in the information disclosure statement field on 08/30/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible/clear copy of cited foreign patent/non-patent literature.  It has been placed in the application file, but the information referred to therein has not been considered.  Examiner respectfully notes that copy of above non-patent literature is not clear (the vendors (human translation) are asking for a cleaner copy of the articles).




Response to Amendments
4.	(A) Regarding Abstract objection: Abstract objection raised in previous office action is withdrawn in view of Applicants’ amendment.
(B) Regarding 101 rejection:  101 rejection raised in previous office action is maintained as below.
(A) Regarding art rejection: In regards to claims 1-20, Applicants’ arguments are not persuasive; therefore, rejections to the claims 1-20 have been maintained as below.

5.	Answers to Applicants’ Arguments:
A.	Regarding 101 rejection:  
Applicants’ arguments have been fully considered but they are not persuasive respectively.
a.   Argument:  Applicant argues:  
In the Office Action claims 12-17 are rejected under 35 U.S.C. § 101 as allegedly being directed to non-statutory subject matter. Applicant respectfully traverses the rejection. 
Claim 12 is directed to "One or more non-transitory computer-readable media that collectively store: a computer application..." Applicant submits that one or more non-transitory computer-readable media are eligible subject matter. Specifically, one or more non-transitory computer-readable media are a "manufacture". 
As one example, MPEP 2106(II) states: 
Claim interpretation affects the evaluation of both criteria for eligibility. For example, in Mentor Graphics v. EVE-USA, Inc., 851 F.3d 1275, 112 USPQ2d 1120 (Fed. Cir. 2017), claim interpretation was crucial to the court's determination that claims to a "machine-readable medium" were not to a statutory category. In Mentor Graphics, the court interpreted the claims in light of the specification, which expressly defined the medium as encompassing "any data storage device" including random-access memory and carrier waves. Although random-access memory and magnetic tape are statutory media, carrier waves are not because they are signals similar to the transitory, propagating signals held to be non-statutory in Nuijten. 851 F.3d at 1294, 112 USPQ2d at 1133 (citing In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)). Accordingly, because the BRI of the claims covered both subject matter that falls within a statutory category (the random- access memory), as well as subject matter that does not (the carrier waves), the claims as a whole were not to a statutory category and thus failed the first criterion for eligibility. 
Applicant notes that the logical conclusion from the above-quoted portion of the MPEP is that non-transitory computer readable media are statutory subject matter. That is, the claims in Mentor Graphics and In re Nuijten were ineligible because they included transitory carrier waves  within their scope. Claims, such as claim 12 here, which specifically exclude such transitory storage mediums are, however, directed to a manufacture and are eligible – Remarks, pages 9-10.

Answer:  Examiner respectfully disagrees because:
Applicant submits that one or more non-transitory computer-read media are eligible subject matter – Remarks, page 9.  Examiner respectfully agrees that one or more non-transitory computer-read media are eligible subject matter.  However, Non-limiting examples of claims that are not directed to any of the statutory categories include: Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations (MPEP 2106.36).  Examiner respectfully recommends that claim 12 should be amended such that “One or more non-transitory computer-readable media that collectively store: a computer application, wherein the computer application executable by a hardware processor comprises a machine intelligence software development kit that is included in and forms a part on the computer application, and wherein the machine intelligence software development kit is configured to:”

B.	Rejection based on 35 U.S.C 103
Applicants’ arguments have been fully considered but they are not persuasive respectively.

a.	Argument:	Applicant argues: Thus, as is clear from the portions of Jacobs reproduced above, the software development kit 118 is included in a digital marketing system 102 (not the client device 104). The software development kit 118 is used to create the application 120. The software development kit 118 is not provided to the client device 104. Only the application 120 is provided to the client device. This is shown visually in Jacobs Figures 2 and 4. 
Thus, starting from the Examiner's mapping of Jacobs to claim 1, Jacobs fails to disclose a mobile device that includes both a computer application and a machine intelligence software development kit, where the machine intelligence software development kit is configured to communicate with the computer application using an application programming interface to receive input data from the application and provide inferences to the application generated by implementing one or more machine-learned models and machine learning library on-device. For at least this reason Applicant traverses the rejection of claim 1 -- Remarks, pages 10-15.

Answer: Examiner respectfully disagrees because:
1.	Jacobs discloses a mobile device.
Jacobs discloses in paragraphs [0023], a computing device, for instance, may be configured as a desktop computer, a laptop computer, a mobile device... a computing device may be representative of a plurality of different devices, such as multiple servers utilized by a business to perform operations “over the cloud” as described in FIG. 7 and as illustrated for the digital marketing system 102 and the service provider system 106.  Therefore, Examiner respectfully notes that Jacobs discloses a mobile device such that a computing device/a digital marketing system.
2.	Jacobs discloses a mobile device that includes both a computer application and a machine intelligence software development kit.
Jacobs discloses as part of the software tools, the software development kit 118 includes a machine learning module 124 that is configured to train and use a model 126 as part of machine learning within a context of execution of the application 120, e.g., by the client device 104 – See paragraph [0026]. FIG. 4 depicts a system 400 in an example implementation in which a model 126, embedded as part of a machine learning module 124 within an application 120, is trained within a context of execution of the application 120 by a client device 104 – See paragraph [0033] and Fig. 4.  The software development kit 118... Examples of these tools 202 include a UI module 204 configured to output a user interface as a visual editor via which user inputs are received to write source code – See paragraph [0036].  A user input, for instance, may be received via interaction with the software development kit 118 to select the machine learning module 124 included as part of the software development kit (block 304) from a plurality of options of machine learning modules 124. Each of the machine learning modules 124, for instance, may correspond to a type of machine learning functionality and thus may be selected based on a type of functionality that is desired for inclusion as part of the application – See paragraph [0037].
Therefore, Examiner respectfully notes that Jacobs discloses a mobile device (client device) that includes both a computer application (an application 120) and a machine intelligence software development kit (A user input, for instance, may be received via interaction with the software development kit 118 to select the machine learning module 124 included as part of the software development kit (block 304) from a plurality of options of machine learning modules 124. Each of the machine learning modules 124, for instance, may correspond to a type of machine learning functionality and thus may be selected based on a type of functionality that is desired for inclusion as part of the application – See paragraphs [0036-0037]).  
3.	Jacobs discloses where the machine intelligence software development kit is configured to communicate with the computer application using an application programming interface to receive input data from the application and provide inferences to the application generated by implementing one or more machine-learned models and machine learning library on-device.
Jacobs discloses through interaction with the software development kit 118, the service provider system 106 may specify APIs for inclusion as part of the application 120, perform debugging, and so on as further described in relation to FIG. 2 – See paragraphs [0025-0026].  Jacobs further discloses tools 202 include a UI module 204 configured to output a user interface as a visual editor via which user inputs are received to write source code, an API module 206 configured to interact and select from a library of APIs – See paragraph [0036].  
Therefore, Jacobs discloses where the machine intelligence software development kit (As part of the software tools, the software development kit 118 includes a machine learning module 124 that is configured to train and use a model 126 as part of machine learning within a context of execution of the application 120, e.g., by the client device 104 – See paragraphs [0025-0026]) is configured to communicate with the computer application using an application programming interface to receive input data from the application (Examples of these tools 202 include a UI module 204 configured to output a user interface as a visual editor via which user inputs are received to write source code, an API module 206 configured to interact and select from a library of APIs – See paragraphs [0016-0036] and Fig. 2.  Examiner respectfully notes that API module configured to interact or select communicate with other system such that the digital market system...the machine learning modules compute a probability...will result in perform an action... – See paragraphs [0036-0038) and provide inferences to the application generated by implementing one or more machine-learned models and machine learning library on-device (Fig. 2 and Fig. 4. Based on this trained model 126, the machine learning module 124 controls which items of digital marketing content 112 are to be output within a context of execution of the application 120 by requesting particular items of digital marketing content 112.  These tools 202 include a UI module 204 configured to output a user interface as a visual editor via which user inputs are received to write source code, an API module 206 configured to interact and select from a library of APIs (e.g., for interaction with the digital marketing system 102) – See paragraphs [0024, 0027-0028, 0033 and 0036-0040].  Examiner respectfully notes that API module configured to interact or select communicate with other system such that the digital market system...the machine learning modules compute a probability...will result in perform an action...the model of the embedded machine learning module of the application trained such as for use by the client device – See paragraphs [0036-0040]).
Besides the teaching of Jacobs, Gibson discloses where the machine intelligence software development kit is configured to communicate with the computer application using an application programming interface to receive input data from the application and provide inferences to the application generated by implementing one or more machine-learned models and machine learning library on-device.
Gibson discloses a design tool – See page 3.  Tools for performing learning – See page 28.  Gibson further discloses the machine-learned models described herein can be included in an operating system of a computing device (e.g., in a central intelligence layer of an operating system) ... each application can communicate with the central intelligence layer (and model(s) stored therein) using an application programming interface (API) (e.g., a common, public API across all applications) – See page 29.  Based on the input data and training, the machine-learned model can predict an optimal solution for the design – See page 5.
Therefore, Gibson discloses where the machine intelligence software development kit (design tool...techniques and/or tools for performing automatic hyperparameter optimization include Hyperopt...tools for performing learning – See page 3, the machine learning models – See pages 28-29) is configured to communicate with the computer application using an application programming interface to receive input data from the application (each application can communicate with the central intelligence layer using an application programming interface (API).  Given input data, the machine-learned model can output a suggestion or recommendation – See pages 9-10 and 29) and provide inferences to the application generated by implementing one or more machine-learned models and machine learning library on-device (Given input data, the machine-learned model can output a suggestion or recommendation – See pages 9-10 and 29)

Examiner Notes
5.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
				
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 12-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 12 recites “one or more non-transitory computer-readable media” that collectively store: a computer application without reciting sufficient hardware support.
Claims 13-17 are also rejected under 35 U.S.C 101, since they are dependent on claim 12.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 2, 4, 7, 10, 12-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US Pub. No. 2019/0114151 A1 –art of record– herein after Jacobs) in view of Nicole Gibson (Anticipatory Product Development Using Design Suggestions, 2017 –art of record -- herein after Gibson).

Regarding claim 1. 
Jacobs discloses 
A mobile computing device (client device – See Fig. 4 block 104 and Fig. 7), comprising: 
one or more processors (a processing system 707); and 
one or more non-transitory computer-readable media (memory storage 712 and Fig. 7) that collectively store: a computer application (application 120 – See Fig. 4); and 
a machine intelligence software development kit (The software development kit 118 in this example also includes software development tools 202 to cause a machine learning module 124, and associated model 126, to be embedded as part of the application 120 – See paragraph [0037]) configured to: 
store one or more machine-learned models and a machine learning library (received via interaction with the software development kit 118 to select the machine learning module 124 included as part of the software development kit (block 304) from a plurality of options of machine learning modules 124– See paragraphs [0035-0037]); 
communicate with the computer application using an application programming interface to receive input data from the computer application (Through interaction with the software development kit 118, the service provider system 106 may specify APIs for inclusion as part of the application 120– See paragraph [0025].  Examples of these tools 202 include a UI module 204 configured to output a user interface as a visual editor via which user inputs are received to write source code, an API module 206 configured to interact and select from a library of APIs – See paragraphs [0016-0036] and Fig. 2.  Examiner respectfully notes that API module configured to interact or select communicate with other system such that the digital market system...the machine learning modules compute a probability...will result in perform an action... – See paragraphs [0036-0038]); 
implement the one or more machine-learned models [and machine learning library] on-device to produce an inference based at least in part on the input data (train a model embedded as part of application using machine learning and output the received at least one item of digital content within the context of the application by the client device – See Fig. 6 and paragraphs [0036-0037].  Fig. 2 and Fig. 4. Based on this trained model 126, the machine learning module 124 controls which items of digital marketing content 112 are to be output within a context of execution of the application 120 by requesting particular items of digital marketing content 112.  These tools 202 include a UI module 204 configured to output a user interface as a visual editor via which user inputs are received to write source code, an API module 206 configured to interact and select from a library of APIs (e.g., for interaction with the digital marketing system 102) – See paragraphs [0024, 0027-0028, 0033 and 0036-0040].  Examiner respectfully notes that API module configured to interact or select communicate with other system such that the digital market system...the machine learning modules compute a probability...will result in perform an action...the model of the embedded machine learning module of the application trained such as for use by the client device – See paragraphs [0036-0040]); and 
communicate with the computer application using the application programming interface to provide the inference to the computer application (output the received at least one item of digital content within the context of the application by the client device – See Fig. 6 – software development tools included API module.  Fig. 2 and Fig. 4. Based on this trained model 126, the machine learning module 124 controls which items of digital marketing content 112 are to be output within a context of execution of the application 120 by requesting particular items of digital marketing content 112.  These tools 202 include a UI module 204 configured to output a user interface as a visual editor via which user inputs are received to write source code, an API module 206 configured to interact and select from a library of APIs (e.g., for interaction with the digital marketing system 102) – See paragraphs [0024, 0027-0028, 0033 and 0036-0040].  Examiner respectfully notes that API module configured to interact or select communicate with other system such that the digital market system...the machine learning modules compute a probability...will result in perform an action...the model of the embedded machine learning module of the application trained such as for use by the client device – See paragraphs [0036-0040]).).
Jacobs discloses a type of machine learning functionality and thus may be selected based on a type of functionality that is desired for inclusion as part of the application 120 – See paragraph [0037].  Jacobs does not disclose machine learning software library.
Gibson discloses 
implement the one or more machine-learned models and machine learning library on-device to produce an inference based at least in part on the input data (Input data provided to the machined-learned model – See page 4.  Computing devices can perform graph processing techniques or other machine learning techniques using one or more machine learning platforms, frameworks, and/or libraries, such as, for example, TensorFlow, Caffe/Caffe2, Theano, Torch/PyTorch, MXnet, CNTK, etc. – See page 23.  a computing device can include a number of applications and one or more of such applications can contain its own respective machine learning library and machine-learned model(s) – See page 29).
Gibson also discloses
communicate with the computer application using the application programming interface to provide the inference to the computer application (Suggest solution to user based on design solution data – See Fig. 6, each application can communicate with the central intelligence layer using an API for input and output. The output data can include one or more predictions. Predictions can also be referred to as inferences – See pages 6 and 29.  Each application can communicate with the central intelligence layer using an application programming interface (API).  Given input data, the machine-learned model can output a suggestion or recommendation – See pages 9-10 and 29).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Gibson’s teaching into Jacobs’ invention because incorporating Gibson’s teaching would enhance Jacobs to enable to perform other machine learning techniques using one or more machine learning libraries as suggested by Gibson (page 23).

Regarding claim 2, the mobile computing device of claim 1, 
Jacobs discloses 
wherein the machine intelligence software development kit is included in and forms a part of the computer application (The software development kit 118 in this example also includes software development tools 202 to cause a machine learning module 124, and associated model 126, to be embedded as part of the application 120 See paragraphs [0035-0037]).  

Regarding claim 4, the mobile computing device of claim 2, 
Jacobs discloses 
wherein the machine intelligence software development kit runs within an application process associated with the computer application (the software development kit 118 includes a machine learning module 124 that is configured to train and use a model 126 as part of machine learning within a context of execution of the application 120, e.g., by the client device 104– See paragraphs [0003, 0026 and 0035]).

Regarding claim 7, the mobile computing device of claim 1,  
Jacobs discloses 
wherein the machine intelligence software development kit is included in a first party support application that is separate from the computer application (The software development kit 118 includes a set of tools that is usable by the service provider system 106 – See paragraph [0025] and Fig. 1).

Regarding claim 10, the mobile computing device of claim 1, 
Jacobs discloses 
wherein the machine intelligence software development kit is configured perform on-device performance monitoring of the one or more machine-learned models (the machine learning module 124 is embedded as part of the application 120 to personalize access to digital content locally as part of execution of the application 120.  This personalized access is based on monitored user interaction with the application 120 that is used to train the model 126 within the application 120 – See paragraph [0032]).

Regarding claim 12. 
Jacobs discloses 
One or more non-transitory computer-readable media that collectively store: 
a computer application (application in Fig. 1 and application 120 in Fig. 4), wherein the computer application comprises a machine intelligence software development kit that is included in and forms a part on the computer application (machine learning module and SDK in Fig. 1 and Fig. 4), and wherein the machine intelligence software development kit is configured to (SDK/model – See Fig. 1 and Fig. 4):
communicate with the computer application using an application programming interface to receive input data from the computer application (a UI module configured to output a user interface as a visual editor via which user inputs are received to write source code, an API module configured to interact and select from a library of APIs – See paragraphs [0016, 0025, 0036].  Examples of these tools 202 include a UI module 204 configured to output a user interface as a visual editor via which user inputs are received to write source code, an API module 206 configured to interact and select from a library of APIs – See paragraphs [0016-0036] and Fig. 2.  Examiner respectfully notes that API module configured to interact or select communicate with other system such that the digital market system...the machine learning modules compute a probability...will result in perform an action... – See paragraphs [0036-0038]); 
implement one or more machine-learned models (the machine learning module configured to train a model using machine learning based on user interaction – See Fig. 3 and Fig. 6) [and machine learning library] on-device to produce an inference based at least in part on the input data (output the received at least one item of digital content within the context of the application by the client device – See Fig. 6); and 
communicate with the computer application using the application programming interface to provide the inference to the computer application  (output the received at least one item of digital content within the context of the application by the client device – See Fig. 6 – software development tools included API module – See Fig. 2.  Fig. 2 and Fig. 4. Based on this trained model 126, the machine learning module 124 controls which items of digital marketing content 112 are to be output within a context of execution of the application 120 by requesting particular items of digital marketing content 112.  These tools 202 include a UI module 204 configured to output a user interface as a visual editor via which user inputs are received to write source code, an API module 206 configured to interact and select from a library of APIs (e.g., for interaction with the digital marketing system 102) – See paragraphs [0024, 0027-0028, 0033 and 0036-0040].  Examiner respectfully notes that API module configured to interact or select communicate with other system such that the digital market system...the machine learning modules compute a probability...will result in perform an action...the model of the embedded machine learning module of the application trained such as for use by the client device – See paragraphs [0036-0040]).
Jacobs discloses a type of machine learning functionality and thus may be selected based on a type of functionality that is desired for inclusion as part of the application 120 – See paragraph [0037].  Jacobs does not disclose machine learning software library.
Gibson discloses 
implement one or more machine-learned models and machine learning library on-device to produce an inference based at least in part on the input data (Input data provided to the machined-learned model – See page 4.  Computing devices can perform graph processing techniques or other machine learning techniques using one or more machine learning platforms, frameworks, and/or libraries, such as, for example, TensorFlow, Caffe/Caffe2, Theano, Torch/PyTorch, MXnet, CNTK, etc. – See page 23.  a computing device can include a number of applications and one or more of such applications can contain its own respective machine learning library and machine-learned model(s) – See page 29).
Gibson also discloses
communicate with the computer application using the application programming interface to provide the inference to the computer application (Suggest solution to user based on design solution data – See Fig. 6.  Each application can communicate with the central intelligence layer (and model(s) stored therein) using an application programming interface (API) – See page 29.  design tool...techniques and/or tools for performing automatic hyperparameter optimization include Hyperopt...tools for performing learning – See page 3, the machine learning models – See pages 28-29.  each application can communicate with the central intelligence layer using an application programming interface (API).  Given input data, the machine-learned model can output a suggestion or recommendation – See pages 9-10 and 29).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Gibson’s teaching into Jacobs’ invention because incorporating Gibson’s teaching would enhance Jacobs to enable to perform other machine learning techniques using one or more machine learning libraries as suggested by Gibson (page 23).

Regarding claim 13, recites the same limitations as rejected claim 3 above.
Regarding claim 14, the one or more non-transitory computer-readable media of claim 12,  
Gibson discloses
wherein the one or more machine-learned models comprise one or more first party machine-learned models (The machine-learned model can be or include one or more of various different types of machine-learned models – See page 6).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Gibson’s teaching into Jacobs’ invention because incorporating Gibson’s teaching would enhance Jacob to enable to perform various types of classification based on the input data as suggested by Gibson (page 7).

Regarding claim 15, recites the same limitations as rejected claim 4 above.
Regarding claim 17, recites the same limitations as rejected claim 6 above.

Regarding claim 18. 
Jacobs discloses 
A computer-implemented method comprising: 
receiving, by a machine intelligence software development kit included in a computer application stored by a mobile computing device (Fig. 1, software development kit 118 and Fig. 1 and Fig. 2 and Fig. 4); input data from the computer application via an application programming interface (a UI module configured to output a user interface as a visual editor via which user inputs are received to write source code, an API module configured to interact and select from a library of APIs– See paragraph [0016].  Through interaction with the software development kit 118, the service provider system 106 may specify APIs for inclusion as part of the application 120 – See paragraph [0025]); 
in response to receipt of the input data, causing, by the machine intelligence software development kit (The software development kit 118 in this example also includes software development tools 202 to cause a machine learning module 124, and associated model 126, to be embedded as part of the application 120.  A user input, for instance, may be received via interaction with the software development kit 118 to select the machine learning module 124 included as part of the software development kit (block 304) from a plurality of options of machine learning modules 124 – See paragraphs [0036-0037]), implementation of one or more machine-learned models on the mobile computing device [via a machine learning library] (Each of the machine learning modules 124, for instance, may correspond to a type of machine learning functionality and thus may be selected based on a type of functionality that is desired for inclusion as part of the application 120– See paragraphs [0036-0037]) to produce an inference based at least in part on the input data (output the received at least one item of digital content within the context of the application by the client device – See Fig. 6); and 
providing, by the machine intelligence software development kit, the inference to the computer application via the application programming interface (output the received at least one item of digital content within the context of the application by the client device – See Fig. 6 – software development tools included API module – See Fig. 2.  Fig. 2 and Fig. 4. Based on this trained model 126, the machine learning module 124 controls which items of digital marketing content 112 are to be output within a context of execution of the application 120 by requesting particular items of digital marketing content 112.  These tools 202 include a UI module 204 configured to output a user interface as a visual editor via which user inputs are received to write source code, an API module 206 configured to interact and select from a library of APIs (e.g., for interaction with the digital marketing system 102) – See paragraphs [0024, 0027-0028, 0033 and 0036-0040].  Examiner respectfully notes that API module configured to interact or select communicate with other system such that the digital market system...the machine learning modules compute a probability...will result in perform an action...the model of the embedded machine learning module of the application trained such as for use by the client device – See paragraphs [0036-0040]).
Jacobs discloses a type of machine learning functionality and thus may be selected based on a type of functionality that is desired for inclusion as part of the application 120 – See paragraph [0037].  Jacobs does not disclose machine learning software library.
Gibson discloses 
implementation of one or more machine-learned models on the mobile computing device via a machine learning library to produce an inference based at least in part on the input data (Input data provided to the machined-learned model – See page 4.  Computing devices can perform graph processing techniques or other machine learning techniques using one or more machine learning platforms, frameworks, and/or libraries, such as, for example, TensorFlow, Caffe/Caffe2, Theano, Torch/PyTorch, MXnet, CNTK, etc. – See page 23.  a computing device can include a number of applications and one or more of such applications can contain its own respective machine learning library and machine-learned model(s) – See page 29).
Gibson also discloses
providing, by the machine intelligence software development kit, the inference to the computer application via the application programming interface (Suggest solution to user based on design solution data – See Fig. 6.  Each application can communicate with the central intelligence layer (and model(s) stored therein) using an application programming interface (API) – See page 29).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Gibson’s teaching into Jacobs’ invention because incorporating Gibson’s teaching would enhance Jacob to enable to perform other machine learning techniques using one or more machine learning libraries as suggested by Gibson (page 23).

Regarding claim 19, the computer-implemented method of claim 18, 
Gibsons discloses 
wherein causing, by the machine intelligence software development kit implementation of the one or more machine- learned models on the mobile computing device via the machine learning library comprises (Input data provided to the machined-learned model – See page 4.  Computing devices can perform graph processing techniques or other machine learning techniques using one or more machine learning platforms, frameworks, and/or libraries, such as, for example, TensorFlow, Caffe/Caffe2, Theano, Torch/PyTorch, MXnet, CNTK, etc. – See page 23.  a computing device can include a number of applications and one or more of such applications can contain its own respective machine learning library and machine-learned model(s) – See page 29)97WO 2019/216938PCT/US2018/047249 implementing, by the machine intelligence software development kit, the one or more machine-learned models using the machine learning library (the machine-learned model can be or include one or more of various different types of machine-learned models – See page 10).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Gibson’s teaching into Jacobs’ invention because incorporating Gibson’s teaching would enhance Jacobs to enable to perform other machine learning techniques using one or more machine learning platforms, frameworks, and/or libraries as suggested by Gibson (page 23).

Regarding claim 20, the computer-implemented method of claim 18, 
Jacobs discloses 
wherein causing, by the machine intelligence software development kit, implementation of the one or more machine- learned models on the mobile computing device via the machine learning library comprises performing, by the machine intelligence software development kit (Software development kit – See Fig. 1 and paragraphs [0016, 0025, 0036].
Jacobs does not disclose
 a call to a first party support application that is separate from the computer application such that the first party support application implements the one or more machine-learned models using the machine learning library.
Gibson discloses 
a call to a first party support application that is separate from the computer application such that the first party support application implements the one or more machine-learned models using the machine learning library (a computing device can include a number of applications and one or more of such applications can contain its own respective machine learning library and machine-learned model(s) – See pages 23 and 29).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Gibson’s teaching into Jacobs’ invention because incorporating Gibson’s teaching would enhance Jacobs to enable to take the predictions from the other machine-learned models as inputs and produce a final inference as suggested by Gibson (page 16).

9.	Claims 3, 6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs and Gibson as applied to claims 2 and 1 respectively above, and further in view of He et al. (US Pub. No. 2019/0086988 A1 – art of record -- herein after He).

Regarding claim 3, the mobile computing device of claim 2,  
He discloses 
wherein the one or more machine- learned models comprise one or more custom machine-learned models received by the mobile computing device from a cloud-based model training and storage system (Machine learning enables computer devices, such as wireless communication devices, to make decisions or predictions based on user or device data without requiring the user's active participation.  The wireless communication device may include multiple machine learning capabilities/services.  As more machine learning capabilities are added to the device, the total storage space taken up by the native libraries may increase at a large pace – See paragraphs [0001 and 0021], the one or more custom machine-learned models having been trained by the cloud-based model training and storage system based at least in part on custom data associated with the computer application (machine learning modules 350 may include machine learning modules for particular applications.  For example, a first machine learning module may be trained to perform behavior classification, a second machine learning module may be trained to perform object recognition in images – See paragraphs [0042, 0054 and 0061]. the user may be provided with one or more options to select how the collected data is used – See paragraphs [0027-0029]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use He’s teaching into Jacobs’ and Gibson’s inventions because incorporating He’s teaching would enhance Jacobs and Gibson to enable to collect user data the performs by a machine learning system as suggested by He (paragraphs [0025-0028]). 
 
Regrading claim 6, the mobile computing device of claim 2, 
He discloses 
wherein the machine intelligence software development kit is configured to download the one or more machine-learned models at a runtime of the computer application (A "machine learning process," as the phrase is used herein, may refer to a process performed without requiring user interaction using a trained classifier to determine a decision, prediction, and/or inference for a particular application or process running on a wireless communication device and/or a machine learning system – See paragraphs [0032].  if a particular machine learning module is improved based on the user's data, the improved model may be downloaded and installed on the wireless communication device --- See paragraph [0029]).
	It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use He’s teaching into Jacobs’ and Gibson’s inventions because incorporating He’s teaching would enhance Jacobs and Gibson to enable to download and installed improved model on the device as suggested by He (paragraph [0029]).

Regarding claim 8, the mobile computing device of claim 1, 
He discloses 
wherein the machine intelligence software development kit is configured perform on-device data logging (Figs. 6A-6D) and on-device model training (run machine learning locally – See Fig. 8).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use He’s teaching into Jacobs’ and Gibson’s inventions because incorporating He’s teaching would enhance Jacobs and Gibson to enable to record the functionalities of the machine learning module the included in machine learning modules options as suggested by He (paragraph [0062]).

Regarding claim 9, the mobile computing device of claim 8, 
 He discloses 
wherein the machine intelligence software development kit is configured perform the on-device model training according to a set of customized scheduling rules associated with the computer application (select machine learning model based on the determined device status, select data inputs based on the determine device status, select frequency of data acquisition and schedule machine learning process – See Fig. 8).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use He’s teaching into Jacobs’ and Gibson’s inventions because incorporating He’s teaching would enhance Jacobs and Gibson to enable to identify scheduled machine learning processes as suggested by He (paragraphs [0079 and 0082]).

10.	Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs and Gibson as applied to claims 2 and 12 respectively above, and further in view of Zeiler et al. (US Pub. No. 2018/0089591 A1 – art of record --herein after Zeiler).

Regarding claim 5, the mobile computing device of claim 2,  
Jacobs discloses 
wherein the machine intelligence software development kit is further configured to (software development kit 118– See Fig. 1): 94WO 2019/216938PCT/US2018/047249 
Jacobs does not disclose
without requiring a reinstallation of the computer application:
receive an updated version of at least one of the one or more machine-learned models from a cloud-based storage system; 
receive an updated version of at least one of the one or more machine-learned models from a cloud-based storage system;
receive an updated version of at least one of the one or more machine-learned models from a cloud-based storage system;
Zeiler discloses 
without requiring a reinstallation of the computer application (the same software application but changing machine learning models – See fig. 7): 
receive an updated version of at least one of the one or more machine-learned models from a cloud-based storage system (second ML model – See fig. 7); 
replace an existing version of the at least one of the one or more machine- learned models with the updated version of the at least one of the one or more machine- learned models (replace for the software application, the first ML model instance with the second ML model instance – See Fig. 7);
after replacing the existing version with the updated version, implement the updated version of the at least one of the one or more machine-learned models and the machine learning library on-device to produce at least one additional inference based at least in part on additional input data (if the scores of the second instance are an improvement over corresponding scores of the first instance of the machine learning model.  In this way, for example, better performing machine learning models (or other prediction models) may quickly and automatically be developed via the service platform's collection of training data (e.g., training data derived from other machine learning models or other training data) – See paragraph [0030] and Fig. 3C).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Zeiler’s teaching into Jacobs’ and Gibson’s inventions because incorporating Zeiler’s teaching would enhance Jacobs and Gibson to enable to replace the first instance of the machine learning model with the second instance of the machine learning model at the service platform as suggested by Zeiler (paragraph [0030]).
Regarding claim 16, recites the same limitations as rejected claim 5 above.

11.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs and Gibson as applied to claim 1 above, and further in view of Szeto et al. (US Pub. No. 2017/0124487 A1 –IDS filed on 11/6/2020 -- herein after Szeto).

Regarding claim 11, the mobile computing device of claim 1, 
Szeto discloses 
wherein the machine intelligence software development kit is configured to implement a set of rules that specify whether inference occurs using the one or more machine-learned models stored in the machine intelligence software development kit (one or more business rules to be observed by the machine learning platform when training the prediction engine – See paragraphs [0227 and 0433]) or occurs using one or more cloud-based versions of the one or more machine-learned models stored in a cloud-based computing system.  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Szeto’s teaching into Jacobs’ and Gibson’s inventions because incorporating Szeto’s teaching would enhance Jacobs and Gibson to enable to specify multiple deployments or historical data depending upon the particular needs of the developer as suggested by Szeto (paragraphs [0081-0082]).

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Chen et al. (WO 2017014901 A1) discloses 
communicate with the computer application using an application programming interface to receive input data from the computer application (The observer module may be configured to instrument or coordinate various application programming interfaces (APIs), registers, counters, or other device components (herein collectively "instrumented components") at various levels of the computing device system (e.g., at the hardware, driver, kernel, NDK, SDK, and/or Webkit levels, etc.), collect behavior information from the instrumented components, and communicate (e.g., via a memory write operation, function call, etc.) the collected behavior information to the behavior extractor module – See paragraph [0033]); implement the one or more machine-learned models and machine learning library on-device to produce an inference based at least in part on the input data (The behavior extractor module may use the collected behavior information to generate behavior vectors information structures (herein "behavior vectors") that each represent or characterize many or all of the observed behaviors associated with a specific software application... which may apply the behavior vectors to machine learning classifier models (herein "classifier models") to generate analysis results that may be used to classify each behavior vector (e.g., as one of benign, suspicious and non-benign, or as one of normal, suspicious and anomaly, etc.) and determine whether a software application or device behavior characterized by one or more of the vectors is benign or non-benign – See paragraph [0033]); and communicate with the computer application using the application programming interface to provide the inference to the computer application (The analyzer module may notify the actuator module when it determines with a high degree of confidence (e.g., based on the analysis results, etc.) that a behavior vector, behavior or software application is non-benign – See paragraph [0033]).
2.	Maliani et al. (US Pub. No. 2019/0266076 A1) discloses 
communicate with the computer application using an application programming interface to receive input data from the computer application (an application programming interface (API) or software development kit (SDK) may be utilized for remote computers to connect with the system 100, and may input or output information as needed– See paragraph [0049]); implement the one or more machine-learned models and machine learning library on-device to produce an inference based at least in part on the input data (the application compilers 234 may utilize inputs from the agglomerated models 208 and data from the evaluators 220, and incorporate such inputs and data when compiling software code. Inputs may also include compiler options, such as, but not limited to optimizations, performance goals, goals relating to the operation of the application under evaluation 230– See paragraphs [0051-0052]); and communicate with the computer application using the application programming interface to provide the inference to the computer application (Data from the execution of such paths can not only be used by validators 222 to test such workflows, but the data may be used by composers 221 to construct higher level outputs for training, analysis, code generation, and compiled computer programs– See paragraph [0074]).
 3.	Szeto et al. (US Pub. No. 2017/0124487 A1 – IDS filed on 11/06/2020) discloses 
communicate with the computer application using an application programming interface to receive input data from the computer application (incoming search queries, database queries, API requests, interactions with displayed graphical user interfaces– See paragraph [0444]); implement the one or more machine-learned models and machine learning library on-device to produce an inference based at least in part on the input data (provides an API or UI through which a developer having provided training data as input for training a machine learning model may enter the requisite values as mandated by the configuration, or select changeable values from a template or otherwise specify tuning parameters and other configuration information, such as algorithms and algorithm parameters for use in training the machine learning model for the creation of the new predictive engine variant – See paragraphs [0451-0455]); and communicate with the computer application using the application programming interface to provide the inference to the computer application (provides an API or UI through which a developer having provided training data as input for training a machine learning model... algorithms and algorithm parameters for use in training the machine learning model for the creation of the new predictive engine variant – See paragraphs [0451-0455]).
4.	Franchitti et al. (US Pub. No. 2019/0171438 A1) discloses enable a new generation of connected active and/or autonomous business solutions that support a level of knowledge and learning abilities comparable to that of humans. The paper also described a handful of business solutions that are powered by the framework today and used to address practical mainstream business needs in an innovative way – See paragraph [0690].
5.	Gupta et al. (US Pub. No. 2017/0091673 A1) discloses a plurality of client devices 114a . . . 114n are depicted in FIG. 1 to indicate that the training server 102 may receive a selection of a transformation workflow from and/or serve transformation workflow information to a multiplicity of users on a multiplicity of client devices 114a . . . 114n. In some implementations, the plurality of client devices 114a . . . 114n may support the use of Application Programming Interface (API) calls to the training server 102 and/or the prediction server 108 allowing the multiplicity of users to interact with REST API and software development kit (SDK) built upon the REST API to export and/or deploy a model – See paragraph [0043].  
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/           Examiner, Art Unit 2192